Order entered March 6, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00186-CV

 IN RE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Relator


                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-13467

                                         ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE